1

2

3

4

5

6
                                UNITED STATES DISTRICT COURT
7                              WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
8
      ABDIKARIM KARRANI,
9                                                        No.: C18-1510 RSM
                      Plaintiff,
10    v.
                                                         PROTECTIVE ORDER
11    JETBLUE AIRWAYS CORPORATION, a
      Delaware corporation,
12
                      Defendant.
13

14   1.     PURPOSES AND LIMITATIONS

15          Discovery in this action is likely to involve production of confidential, proprietary, or

16   private information for which special protection may be warranted. Accordingly, the parties

17   hereby stipulate to and petition the court to enter the following Stipulated Protective Order.

18   The parties acknowledge that this agreement is consistent with LCR 26(c). It does not confer

19   blanket protection on all disclosures or responses to discovery, the protection it affords from

20   public disclosure and use extends only to the limited information or items that are entitled to

21   confidential treatment under the applicable legal principles, and it does not presumptively

22   entitle parties to file confidential information under seal.

23
      PROTECTIVE ORDER (NO. 2:18-cv-01510-RSM) - 1                               LAW OFFICES OF
24                                                                       MILLS MEYERS SWARTLING P.S.
                                                                          1000 SECOND AVENUE, 30TH FLOOR
                                                                          SEATTLE, WASHINGTON 98104-1064
25                                                                           TELEPHONE (206) 382-1000
                                                                             FACSIMILE (206) 386-7343

26
1    2.     “CONFIDENTIAL” MATERIAL

2           “Confidential” material shall include the following documents and tangible things

3    produced or otherwise exchanged: (1) Plaintiff’s employment, medical, and financial records;

4    (2) Defendant’s proprietary material, such as corporate records, manuals, and training

5    materials; and (3) passenger information.

6    3.     SCOPE

7           The protections conferred by this agreement cover not only confidential material (as

8    defined above), but also (1) any information copied or extracted from confidential material;

9    (2) all copies, excerpts, summaries, or compilations of confidential material; and (3) any

10   testimony, conversations, or presentations by parties or their counsel that might reveal

11   confidential material.

12          However, the protections conferred by this agreement do not cover information that is

13   in the public domain or becomes part of the public domain through trial or otherwise.

14   4.     ACCESS TO AND USE OF CONFIDENTIAL MATERIAL

15          4.1     Basic Principles. A receiving party may use confidential material that is

16   disclosed or produced by another party or by a non-party in connection with this case only for

17   prosecuting, defending, or attempting to settle this litigation. Confidential material may be

18   disclosed only to the categories of persons and under the conditions described in this

19   agreement. Confidential material must be stored and maintained by a receiving party at a

20   location and in a secure manner that ensures that access is limited to the persons authorized

21   under this agreement.

22

23
      PROTECTIVE ORDER (NO. 2:18-cv-01510-RSM) - 2                              LAW OFFICES OF
24                                                                     MILLS MEYERS SWARTLING P.S.
                                                                        1000 SECOND AVENUE, 30TH FLOOR
                                                                        SEATTLE, WASHINGTON 98104-1064
25                                                                          TELEPHONE (206) 382-1000
                                                                            FACSIMILE (206) 386-7343

26
1            4.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise

2    ordered by the court or permitted in writing by the designating party, a receiving party may

3    disclose any confidential material only to:

4                   (a)     the receiving party’s counsel of record in this action, as well as

5    employees of counsel to whom it is reasonably necessary to disclose the information for this

6    litigation;

7                   (b)     the officers, directors, and employees (including in house counsel) of

8    the receiving party to whom disclosure is reasonably necessary for this litigation, unless the

9    parties agree that a particular document or material produced is for Attorney’s Eyes Only and

10   is so designated;

11                  (c)     experts and consultants to whom disclosure is reasonably necessary for

12   this litigation and who have signed the “Acknowledgment and Agreement to Be Bound”

13   (Exhibit A);

14                  (d)     the court, court personnel, and court reporters and their staff;

15                  (e)     copy or imaging services retained by counsel to assist in the duplication

16   of confidential material, provided that counsel for the party retaining the copy or imaging

17   service instructs the service not to disclose any confidential material to third parties and to

18   immediately return all originals and copies of any confidential material;

19                  (f)     during their depositions, witnesses in the action to whom disclosure is

20   reasonably necessary and who have signed the “Acknowledgment and Agreement to Be

21   Bound” (Exhibit A), unless otherwise agreed by the designating party or ordered by the court.

22   Pages of transcribed deposition testimony or exhibits to depositions that reveal confidential

23
      PROTECTIVE ORDER (NO. 2:18-cv-01510-RSM) - 3                                 LAW OFFICES OF
24                                                                        MILLS MEYERS SWARTLING P.S.
                                                                           1000 SECOND AVENUE, 30TH FLOOR
                                                                           SEATTLE, WASHINGTON 98104-1064
25                                                                             TELEPHONE (206) 382-1000
                                                                               FACSIMILE (206) 386-7343

26
1    material must be separately bound by the court reporter and may not be disclosed to anyone

2    except as permitted under this agreement;

3                    (g)     the author or recipient of a document containing the information or a

4    custodian or other person who otherwise possessed or knew the information.

5            4.3     Filing Confidential Material. Before filing confidential material or discussing

6    or referencing such material in court filings, the filing party shall confer with the designating

7    party in accordance with Local Civil Rule 5(g)(3)(A), to determine whether the designating

8    party will remove the confidential designation, whether the document can be redacted, or

9    whether a motion to seal or stipulation and proposed order is warranted. During the meet and

10   confer process, the designating party must identify the basis for sealing the specific

11   confidential information at issue, and the filing party shall include this basis in its motion to

12   seal, along with any objection to sealing the information at issue. Local Civil Rule 5(g) sets

13   forth the procedures that must be followed and the standards that will be applied when a party

14   seeks permission from the court to file material under seal. A party who seeks to maintain the

15   confidentiality of its information must satisfy the requirements of Local Civil Rule 5(g)(3)(B),

16   even if it is not the party filing the motion to seal. Failure to satisfy this requirement will result

17   in the motion to seal being denied, in accordance with the strong presumption of public access

18   to the Court’s files.

19   5.      DESIGNATING PROTECTED MATERIAL

20           5.1     Exercise of Restraint and Care in Designating Material for Protection. Each

21   party or non-party that designates information or items for protection under this agreement

22   must take care to limit any such designation to specific material that qualifies under the

23   appropriate standards. The designating party must designate for protection only those parts of
      PROTECTIVE ORDER (NO. 2:18-cv-01510-RSM) - 4                             LAW OFFICES OF
24                                                                           MILLS MEYERS SWARTLING P.S.
                                                                              1000 SECOND AVENUE, 30TH FLOOR
                                                                              SEATTLE, WASHINGTON 98104-1064
25                                                                                TELEPHONE (206) 382-1000
                                                                                  FACSIMILE (206) 386-7343

26
1    material, documents, items, or oral or written communications that qualify, so that other

2    portions of the material, documents, items, or communications for which protection is not

3    warranted are not swept unjustifiably within the ambit of this agreement.

4           Mass, indiscriminate, or routinized designations are prohibited. Designations that are

5    shown to be clearly unjustified or that have been made for an improper purpose (e.g., to

6    unnecessarily encumber or delay the case development process or to impose unnecessary

7    expenses and burdens on other parties) expose the designating party to sanctions.

8           If it comes to a designating party’s attention that information or items that it designated

9    for protection do not qualify for protection, the designating party must promptly notify all other

10   parties that it is withdrawing the mistaken designation.

11          5.2     Manner and Timing of Designations. Except as otherwise provided in this

12   agreement (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or

13   ordered, disclosure or discovery material that qualifies for protection under this agreement

14   must be clearly so designated before or when the material is disclosed or produced.

15                  (a)     Information in documentary form: (e.g., paper or electronic documents

16   and deposition exhibits, but excluding transcripts of depositions or other pretrial or trial

17   proceedings), the designating party must affix the word “CONFIDENTIAL” to each page that

18   contains confidential material. If only a portion or portions of the material on a page qualifies

19   for protection, the producing party also must clearly identify the protected portion(s) (e.g., by

20   making appropriate markings in the margins).

21                  (b)     Testimony given in deposition or in other pretrial proceedings: the

22   parties and any participating non-parties must identify on the record, during the deposition or

23   other pretrial proceeding, all protected testimony, without prejudice to their right to so
      PROTECTIVE ORDER (NO. 2:18-cv-01510-RSM) - 5                           LAW OFFICES OF
24                                                                        MILLS MEYERS SWARTLING P.S.
                                                                           1000 SECOND AVENUE, 30TH FLOOR
                                                                           SEATTLE, WASHINGTON 98104-1064
25                                                                             TELEPHONE (206) 382-1000
                                                                               FACSIMILE (206) 386-7343

26
1    designate other testimony after reviewing the transcript. Any party or non-party may, within

2    fifteen days after receiving the transcript of the deposition or other pretrial proceeding,

3    designate portions of the transcript, or exhibits thereto, as confidential. If a party or non-party

4    desires to protect confidential information at trial, the issue should be addressed during the pre-

5    trial conference.

6                    (c)     Other tangible items: the producing party must affix in a prominent

7    place on the exterior of the container or containers in which the information or item is stored

8    the word “CONFIDENTIAL.” If only a portion or portions of the information or item warrant

9    protection, the producing party, to the extent practicable, shall identify the protected portion(s).

10           5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to

11   designate qualified information or items does not, standing alone, waive the designating party’s

12   right to secure protection under this agreement for such material. Upon timely correction of a

13   designation, the receiving party must make reasonable efforts to ensure that the material is

14   treated in accordance with the provisions of this agreement.

15   6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS

16           6.1     Timing of Challenges. Any party or non-party may challenge a designation of

17   confidentiality at any time. Unless a prompt challenge to a designating party’s confidentiality

18   designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic

19   burdens, or a significant disruption or delay of the litigation, a party does not waive its right to

20   challenge a confidentiality designation by electing not to mount a challenge promptly after the

21   original designation is disclosed.

22           6.2     Meet and Confer. The parties must make every attempt to resolve any dispute

23   regarding confidential designations without court involvement. Any motion regarding
      PROTECTIVE ORDER (NO. 2:18-cv-01510-RSM) - 6                     LAW OFFICES OF
24                                                                          MILLS MEYERS SWARTLING P.S.
                                                                             1000 SECOND AVENUE, 30TH FLOOR
                                                                             SEATTLE, WASHINGTON 98104-1064
25                                                                              TELEPHONE (206) 382-1000
                                                                                FACSIMILE (206) 386-7343

26
1    confidential designations or for a protective order must include a certification, in the motion

2    or in a declaration or affidavit, that the movant has engaged in a good faith meet and confer

3    conference with other affected parties in an effort to resolve the dispute without court action.

4    The certification must list the date, manner, and participants to the conference. A good faith

5    effort to confer requires a face-to-face meeting or a telephone conference.

6           6.3     Judicial Intervention. If the parties cannot resolve a challenge without court

7    intervention, the designating party may file and serve a motion to retain confidentiality under

8    Local Civil Rule 7 (and in compliance with Local Civil Rule 5(g), if applicable). The burden

9    of persuasion in any such motion shall be on the designating party. Frivolous challenges, and

10   those made for an improper purpose (e.g., to harass or impose unnecessary expenses and

11   burdens on other parties) may expose the challenging party to sanctions. All parties shall

12   continue to maintain the material in question as confidential until the court rules on the

13   challenge.

14   7.     PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
            OTHER LITIGATION
15
            If a party is served with a subpoena or a court order issued in other litigation that
16
     compels disclosure of any information or items designated in this action as
17
     “CONFIDENTIAL,” that party must:
18
                    (a)     promptly notify the designating party in writing and include a copy of
19
     the subpoena or court order;
20
                    (b)     promptly notify in writing the party who caused the subpoena or order
21
     to issue in the other litigation that some or all of the material covered by the subpoena or order
22
     is subject to this agreement. Such notification shall include a copy of this agreement; and
23
      PROTECTIVE ORDER (NO. 2:18-cv-01510-RSM) - 7                                 LAW OFFICES OF
24                                                                        MILLS MEYERS SWARTLING P.S.
                                                                           1000 SECOND AVENUE, 30TH FLOOR
                                                                           SEATTLE, WASHINGTON 98104-1064
25                                                                             TELEPHONE (206) 382-1000
                                                                               FACSIMILE (206) 386-7343

26
1                   (c)     cooperate with respect to all reasonable procedures sought to be pursued

2    by the designating party whose confidential material may be affected.

3    8.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

4           If a receiving party learns that, by inadvertence or otherwise, it has disclosed

5    confidential material to any person or in any circumstance not authorized under this agreement,

6    the receiving party must immediately (a) notify in writing the designating party of the

7    unauthorized disclosures, (b) use its best efforts to retrieve all unauthorized copies of the

8    protected material, (c) inform the person or persons to whom unauthorized disclosures were

9    made of all the terms of this agreement, and (d) request that such person or persons execute

10   the “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit A.

11   9.     INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
            PROTECTED MATERIAL
12
            When a producing party gives notice to receiving parties that certain inadvertently
13
     produced material is subject to a claim of privilege or other protection, the obligations of the
14
     receiving parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This
15
     provision is not intended to modify whatever procedure may be established in an e-discovery
16
     order or agreement that provides for production without prior privilege review. The parties
17
     agree to the entry of a non-waiver order under Fed. R. Evid. 502(d) as set forth herein.
18
     10.    NON TERMINATION AND RETURN OF DOCUMENTS
19
            Within 60 days after the termination of this action, including all appeals, each receiving
20
     party must return all confidential material to the producing party, including all copies, extracts
21
     and summaries thereof. Alternatively, the parties may agree upon appropriate methods of
22
     destruction.
23
      PROTECTIVE ORDER (NO. 2:18-cv-01510-RSM) - 8                                 LAW OFFICES OF
24                                                                        MILLS MEYERS SWARTLING P.S.
                                                                           1000 SECOND AVENUE, 30TH FLOOR
                                                                           SEATTLE, WASHINGTON 98104-1064
25                                                                             TELEPHONE (206) 382-1000
                                                                               FACSIMILE (206) 386-7343

26
1           Notwithstanding this provision, counsel are entitled to retain one archival copy of all

2    documents filed with the court, trial, deposition, and hearing transcripts, correspondence,

3    deposition and trial exhibits, expert reports, attorney work product, and consultant and expert

4    work product, even if such materials contain confidential material.

5           The confidentiality obligations imposed by this agreement shall remain in effect until

6    a designating party agrees otherwise in writing or a court orders otherwise.

7
                   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
8
     THE SHERIDAN LAW FIRM, P.S.                        MILLS MEYERS SWARTLING P.S.
9    Attorneys for Plaintiff                            Attorneys for JetBlue Airways Corporation

10   By: _/s/ Jack Sheridan____________                 By: /s/Caryn Geraghty Jorgensen_______
         2/5/19 email authority                              Caryn Geraghty Jorgensen
         John P. Sheridan                                    WSBA No. 27514
11                                                           John Fetters
         WSBA No. 21473
                                                             WSBA No. 40800
12       Mark W. Rose                                        Samantha Pitsch
         WSBA No. 41916                                      WSBA No. 54190
13

14          PURSUANT TO STIPULATION, IT IS SO ORDERED
15          IT IS FURTHER ORDERED that pursuant to Fed. R. Evid. 502(d), the production of
16   any documents in this proceeding shall not, for the purposes of this proceeding or any other
17   federal or state proceeding, constitute a waiver by the producing party of any privilege
18   applicable to those documents, including the attorney-client privilege, attorney work-product
19   protection, or any other privilege or protection recognized by law.
20               DATED this 15th day of February 2019.
21

22                                                A
                                                  RICARDO S. MARTINEZ
23                                                CHIEF UNITED STATES DISTRICT JUDGE
      PROTECTIVE ORDER (NO. 2:18-cv-01510-RSM) - 9                                 LAW OFFICES OF
24                                                                         MILLS MEYERS SWARTLING P.S.
                                                                           1000 SECOND AVENUE, 30TH FLOOR
                                                                           SEATTLE, WASHINGTON 98104-1064
25                                                                             TELEPHONE (206) 382-1000
                                                                               FACSIMILE (206) 386-7343

26
1

2                                              EXHIBIT A
3                  ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

4             I, ____________________________________ [print or type full name], of

     ____________________________________ [print or type full address], declare under penalty
5
     of perjury that I have read in its entirety and understand the Stipulated Protective Order that
6
     was issued by the United States District Court for the Western District of Washington on [date]
7
     in the case of ________________ [insert formal name of the case and the number and
8
     initials assigned to it by the court]. I agree to comply with and to be bound by all the terms
9    of this Stipulated Protective Order and I understand and acknowledge that failure to so comply

10   could expose me to sanctions and punishment in the nature of contempt. I solemnly promise

11   that I will not disclose in any manner any information or item that is subject to this Stipulated

     Protective Order to any person or entity except in strict compliance with the provisions of this
12
     Order.
13
              I further agree to submit to the jurisdiction of the United States District Court for the
14
     Western District of Washington for the purpose of enforcing the terms of this Stipulated
15   Protective Order, even if such enforcement proceedings occur after termination of this action.
16   Date:

17   City and State where sworn and signed:

18   Printed name:

     Signature:
19

20

21

22

23
      PROTECTIVE ORDER (NO. 2:18-cv-01510-RSM) - 10                                LAW OFFICES OF
24                                                                         MILLS MEYERS SWARTLING P.S.
                                                                            1000 SECOND AVENUE, 30TH FLOOR
                                                                            SEATTLE, WASHINGTON 98104-1064
25                                                                             TELEPHONE (206) 382-1000
                                                                               FACSIMILE (206) 386-7343

26
